Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 05/15/22. Claims 1-20 are currently pending in the application and are examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(a) rejection has been fully considered.   Applicant argues that the claims as amended no longer recites the treatment of sexual dysfunction and that the specification and examples explain in detail how to formulate compositions containing the combination of a cannabinoid component and a sexual response component to yield compositions that have been tested numerous times and shown to increase sexual pleasure in both men and women.  Such argument has been found persuasive.  Given that the claims are now directed to a composition for sexual pleasure, the 112(a) rejection is now moot.  Consequently, the 112(a) rejection of claims 1-20 is hereby withdrawn.  
Given that applicant has amended the claims to now delete the proviso in claim 1 requiring that the sexual component ginseng further includes additional sexual response component, the 112(a) rejection of claims 1-20 is hereby withdrawn.  

While Applicant failed to address the 103(a) rejection, the Examiner would like to make the record clear in acknowledging Applicant’s Affidavit from Dennis M. Jenn which has been entered into record.  Such affidavit is not persuasive as the Affidavit simply delineates what was known in the prior art and adds nothing to overcome the rejections of record.  The Affidavit further mentions that the XZEN pill, which applicant asserts contains a variety of sexual response component, is not limited to one specific supplement.  The examiner however contends that the claims are indeed limited and do not encompass every single herbal supplement but rather those that are known to increase blood flow to the genitals.  It is worth noting that the claims, as currently written, are directed to a composition for increasing sexual pleasure comprising a dosage form ranging from capsules to suppositories that include a cannabinoid component that is at least THC or CBD in combination with a sexual component that can either be: (i) sildenafil (Viagra) or taladafil or vardenafil or (ii) a plurality of components selected from the list delineated in claim 1 that are not cannabinoids and that increase blood flow to the genital region.  Thus, contrary to applicant’s arguments, the composition is indeed limited to specific sexual response components and/or herbal supplements that increase blood flow to the genital region.  
Nonetheless, given that applicant has amended the claims to now require a plurality of sexual response component along with CBD and/or THC, the 103(a) rejection is now moot.  Consequently, the 103(a) rejections of claims 1-5 and 8-20 over Weller et al. in view of Stinchcomb and Wuh and of claims 6-7 in further view of Hospodor are hereby withdrawn.
 
For the foregoing reasons, the rejections of record are hereby withdrawn.   However, in view of applicant’s amendment, the following modified 103 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weller et al. (Journal of Sex Research, 1984, Vol. 20, Issue 2, Abstract, previously cited) in view of Stinchcomb et al. (U.S. 8,293,786, previously cited) and further view of Wuh et al. (2002/0192307 A1, previously cited) and Haygood, D.P. (WO 03/053146 A1).  

It is respectfully pointed out that the recitation "for treatment of sexual dysfunction or for female/male sexual dysfunction" has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robbie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  

Weller et al. teach that marijuana (i.e. containing inter alia cannabinoids THC and CBD) has been reported to affect sexual behavior.  In general, these studies teach that marijuana smoking enhances sexual pleasure and increases sexual desire.  A study was therefore conducted to determine the perceived effects of marijuana use on sexual behavior and sexual practices.  Weller et al. found that the study confirmed previous results wherein marijuana led to increased sexual pleasure and increased sexual desire.  
                                                                                	
	Weller et al. do not specifically teach that the method entails adding ginseng to treat sexual dysfunction.  Additionally, Weller et al. do not specifically teach the specific dosage form of marijuana.  

	Stinchcomb et al. is provided to demonstrate that cannabidiol (i.e. CBD) can be provided as a composition and are suitable for transdermal, oral, buccal, sublingual, injectable, topical, follicular, nasal, ocular, rectal, or vaginal administration and can include a variety of excipients (see col. 6, lines 1-22).  Additionally, Stinchcomb et al. teach that the formulation can be made as a gel, ointment, cream, or a patch and wherein cannabidiol is provided in an amount ranging from 1-10% or in an amount ranging from about 15-300 mg (see claim 7, col. 13, lines 34-43, col. 14, lines 1-25, col. 18, lines 32-40, col. 19, lines 1-43, and col. 23- 24 and 35-36 and 39-40).  
Wuh et al. teach a dietary supplement which includes inter alia ginseng wherein said supplement can be provided in a capsule or a tablet form or aqueous composition (see abstract).  Importantly, Wuh et al. teach that the composition can be administered daily for sexually arousing the subject more easily and should also be effective to improve the quality of orgasm and sexual desire (see abstract and 0015).  In fact applicant tested said composition and found that its administration led to enhance frequency of sexual desire, improved satisfaction with sexual relationship and enhanced orgasm (see pgs. 2-3).  
Haygood teaches a composition for improving sexual desire and overall sexual vitality wherein a sufferer is administered orally a natural composition containing Maca Extract in a 6:1 ratio, Epimedium Sagittatum (i.e. horny goat weed), Zinc Monomethionine aspartate, and yomibe extract in a 10:1 ratio in an effective amount (see abstract and pg. 4).  Additionally, Haygood teaches that studies demonstrated that said composition led to enhance sex drive and stability, sharpened sexual reflexes, and increased energy as well as increased sexual desire (see pg. 6).  Haygood further teaches that the composition may be administered with Viagra if permitted by health care professional (see pg. 6).

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the cannabis of Weller with the ginseng composition of Wuh et al. to treat female and/or male sexual dysfunction and further add the composition of Haygood since Weller, Wuh, and Haygood all teach their composition as effective for enhancing sexual desire and/or sexual pleasure.  
As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  


Given the teachings of Weller, Stinchcomb, Wuh, and Haygood one of ordinary skill would have been motivated to combine cannabis or marijuana with ginseng composition and the horny goat weed and yohimbe composition of Haygood with the reasonable expectation of providing a composition that enhances sexual activity and sexual desire.  

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weller et al. (Journal of Sex Research, 1984, Vol. 20, Issue 2, Abstract) in view of Stinchcomb et al. (U.S. 8,293,786) and further view of Wuh et al. (2002/0192307 A1, previously cited), and Haygood, D.P. (WO 03/053146 A1) as applied to claims 1-5 and 8-20 in view of Hospodor (U.S. 2012/0043242, previously cited).  

The Weller, Stinchcomb, Wuh, and Haygood references are as discussed above and incorporated by reference herein. Weller, Stinchcomb, Wuh, and Haygood however do not teach that CBD and/or THC is provided in the form of a brownie or edible products.

Hospodor is provided to demonstrate that cannabis or marijuana can be formulated as edible cannabis wherein such compound is added to cookies, biscuits, cooking oil, or dairy butter (see paragraph 0044). 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the modified cannabis of Weller as an edible food since Hospodor teaches that that cannabis can be provided as food products or edible cannabis products.  Given the teachings of Weller, Stinchcomb, Wuh, Haygood, and Hospodor, one of ordinary skill would have been motivated to formulate cannabis or marijuana as an edible product with the reasonable expectation of providing a composition that enhances sexual activity and sexual desire.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/10/2022